                                                                               USDCSDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                               DOC#:
                                                                                      ------,-----,---
                                                                               DATE FILED: ·q J-ao{~O
SOUTHERN DISTRICT OF NEW YORK
                                                                      X

UNITED STATES OF AMERICA                                                  ORDER

        -       v. -                                                      1 9 Cr . 11 6 ( KMW )

 Antonio Burgos ,

                                         Defendant .

-   -   -   -    -   -   -   -   -   -   -   -   -   -   -    -   -   X

                     WHEREAS , with the consent of the defendant , ANTONIO

BURGOS , the defendant ' s guilty plea allocution was taken before

a United States Magistrate Judge on February 12 , 2020 ; and

                     WHEREAS , a transcript of the allocution was made and

thereafter was transmitted to the District Court ; and

                     WHEREAS , upon review of that transcript , this Court

has determined that the defendant entered the guilty plea

knowingly and voluntarily and that there was a factual basis for

the guilty plea ;

                     IT IS HEREBY ORDERED that the defendant ' s guilty plea

is accepted .

SO ORDERED :

Dated :              New York , New York




                                                             THE HONORABLE KIMBA M. WOOD
                                                             UNITED STATES DISTRICT JUDGE
                                                             gouTH~RN DISTRICT OF NEW YORK
